The evidence that the shooting had occurred about the time the defendant's distillery had been cut up was admitted by the court, as it stated, simply to fix the date of the assault. Thus restricted, certainly it was unobjectionable. The evidence of Robert Boyd was very indefinite. Though the defendant asked that it be excluded, there was no exception for failure to do so. The Code, sec. 412 (2). Taylor v. Plummer, 105 N.C. 56. The exception to the charge is not to any specific instruction, but is a "broadside exception" to the entire charge, and therefore cannot be considered, for the reasons given in McKinnon v. Morrison, 104 N.C. 354, and the numerous cases affirming it [Clark's Code (2d Ed.), pp. 382, 383, and in supplement to same, p. 64]. Besides, the charge presented no grounds for exception by this defendant.
No Error.
Cited: Burnett v. R. R., 120 N.C. 519; Hampton v. R. R., ib., 538; S.v. Moore, ib., 571; Wood v. Bartholomew, 122 N.C. 185; Wilson v. LumberCo., 131 N.C. 164; S. v. Merrick, 172 N.C. 872.
(1244)